PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/788,967
Filing Date: 20 Oct 2017
Appellant(s): Kalinowski et al.



__________________
John E. Carlson 
For Appellant


SUBSTITUTE EXAMINER’S ANSWER





This is a substitute response to the appeal brief filed 5/13/2020 and the petition filed 9/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

	NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US 5,678,977) in view of Murphy (US 5,667,236) and Uline Pallet Truck Model No. H-4121, hereinafter “Uline” (https://www.uline.com/Product/Detail/H-4121/Pallet-Trucks/Uline-Pallet-Truck-Hand-Brake-48-x-27; a copy of this reference was furnished on 7/22/2020).
Regarding claim 1, Nordlund teaches: a pallet sled including: a base (including elements 4, 15-17); a plurality of tines (2, 3, and including tine ends 10) extending forward from the base, the plurality of tines including a first tine (3); a wheel (6) supporting the first tine away from the base; and a brake assembly (see column 3, lines 61-65, and column 4, lines 62-64). Relevant elements are best shown in Fig. 1.   Nordlund fails to disclose any specific structure of the brake assembly, and the brake assembly does not appear to be in the drawings from Nordlund. As such, Nordlund fails to explicitly disclose: the brake assembly being positioned adjacent the wheel to selectively brake the wheel.  Murphy teaches a brake assembly (see, in particular, Fig. 9) which 
Regarding claim 3, the combination further teaches: wherein the brake assembly includes a brake shoe (88) configured to selectively contact the wheel. See Fig. 9 from Murphy. 
Regarding claim 4, the combination further teaches: wherein the brake assembly includes a cradle (7) supporting an axle (shown but unlabeled in Fig. 1 from Nordlund) on which the wheel (6) rotates. See Fig. 1 from Nordlund.  The cradle is analogous to frame element 62 in Murphy, since the wheel from Murphy is rotatably mounted to frame 62 via an axle (see Fig. 1 from Murphy).
Regarding claim 5, the combination (specifically, Murphy) further teaches: wherein the brake assembly includes a first arm (the part which extends from end 70 to the pivot) pivotably connected to the cradle about a first axis (see the labelled “pivot”) and a second arm (the part 

    PNG
    media_image2.png
    705
    634
    media_image2.png
    Greyscale

Regarding claim 6, the combination further teaches: wherein the brake assembly further includes a cable connected to the first arm. The cable is connected to the first arm at end 58; see Fig. 9 from Murphy.
Regarding claim 7, the combination further teaches: wherein the brake shoe includes a pair of angled tabs at opposite ends of the brake shoe. See Fig. 9 from Murphy. 
Regarding claim 8, the combination further teaches: wherein the wheel is a first wheel and the brake assembly is a first brake assembly, the pallet sled further including a second wheel (5) and second brake assembly associated with a second tine of the plurality of tines. See column 
Regarding claim 9, Nordlund teaches: a pallet sled including: a base (including elements 4, 15-17); a plurality of tines (2, 3, and including tine ends 10) at a position away from the base; a wheel (5, 6) supporting each of the plurality of tines at a position away from the base; and a brake assembly (see column 3, lines 61-65, and column 4, lines 62-64). Relevant elements are best shown in Fig. 1.  Nordlund fails to disclose any specific structure of the brake assembly, and the brake assembly does not appear to be in the drawings from Nordlund. As such, Nordlund fails to explicitly disclose: the brake assembly having a brake shoe configured to selectively engage an outer circumference of the wheel.  Murphy teaches a brake assembly (see, in particular, Fig. 9) having a brake shoe (88) configured to selectively engage an outer circumference of a wheel (76). See Fig. 9.  Additionally, Uline teaches a pallet sled having a hand brake (analogous to the hand brake disclosed by Murphy) and a load capacity of 5,500 lbs. (this capacity far exceeds the 2000kg container load disclosed by Nordlund). Uline establishes that a hand-braked pallet vehicle is capable of being used for the transport and braking of loads having the weight disclosed by Nordlund.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the wheels (5, 6) with the braking assemblies as suggested by Murphy. The motivation being: for enabling the braking of the wheels using simple controls.  It is noted that Nordlund suggests hydraulic brakes, though the specific structure of the brakes is not elaborated on. As supported by Uline, the (hand) braking system disclosed by Murphy would be sufficiently effective for braking the wheels (5, 6) from Nordlund, and the brakes from Murphy have the further advantage of providing braking even in the event that hydraulic pressure is lost (such as, for usability as a parking brake). 
claim 10, the combination further teaches: a cradle (7) supporting each wheel (5, 6) below a respective one of the plurality of tines. See Fig. 1 from Nordlund.  The cradle is analogous to frame element 62 in Murphy, since the wheel from Murphy is rotatably mounted to frame 62 via an axle (see Fig. 1 from Murphy).
Regarding claim 11, the combination further teaches: including a first arm pivotably connected (at the “pivot”) to each cradle about a first axis such that pivoting the first arm selectively engages the brake shoe against the wheel. See the annotated version of Fig. 9 from Murphy, above. 
Regarding claim 12, the combination further teaches: including a second arm extending from the first axis to a second axis at which the second arm is pivotably connected to the brake shoe. See the annotated version of Fig. 9 from Murphy, above.

Claims 13- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US 5,678,977) in view of Murphy (US 5,667,236) and Uline (https://www.uline.com/Product/Detail/H-4121/Pallet-Trucks/Uline-Pallet-Truck-Hand-Brake-48-x-27), as applied respectively above, in further view of Magoto (US 9,809,434).

Regarding claims 13, 15, and 16, Norlund describes the base including a “suitable trailing vehicle” coupled at base element 17, and that this trailing device/vehicle “is provided with brake operators connected to the brake devices”. See column 4, lines 51-64. It is noted that, because this trailing vehicle is not shown or discussed in further detail, the combination fails to disclose: wherein the base includes handles, the pallet sled further including a brake handle mounted adjacent one of the handles. 

Accordingly, the combination also teaches: wherein the brake handle (252 from Magoto) is configured to selectively cause the brake shoe to selectively engage the outer circumference of the wheel. In the combination, the brake handles (252) from Magoto operate to engage the brake assembly (see Fig. 9 from Murphy) via the cable connection. 
Regarding claims 14 and 17, the combination further teaches: a cable (54; see Figs. 1 and 9 from Murphy) connecting the brake handle to the first arm. In the combination, the cable connects to the brake handle from Magoto in a manner similar to the handle activation of the brake from Murphy: when the brake handle (from Magoto) is activated, the cable of the brake assembly (from Murphy) is activated. 
Regarding claim 18, Norlund describes the base including a “suitable trailing vehicle” coupled at base element 17, and that this trailing device/vehicle “is provided with brake operators connected to the brake devices”. See column 4, lines 51-64. It is noted that, because this trailing vehicle is not shown or discussed in further detail, the combination fails to disclose: wherein the base includes a pair of upright handles, the pallet sled further including a brake handle mounted adjacent one of the upright handles. 

Additionally, the combination also teaches: a cable (see cable 54 from murphy in Figs. 1 and 9) connecting the brake handle (as suggested by Magoto) to the brake assembly (from Murphy), wherein the brake handle is configured to selectively cause the brake assembly to selectively brake the wheel. In the combination, the cable connects to the brake handle from Magoto in a manner similar to the handle activation of the brake from Murphy: when the brake handle (from Magoto) is activated, the cable of the brake assembly (from Murphy) is activated to selectively brake the wheel. 

	WITHDRAWN REJECTIONS
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. None.

(2) Response to Argument
In response to Appellant’s arguments regarding claims 1 and 3-12:
Appellant asserts:
“Nordlund does not disclose a “pallet sled”
First, the claims are limited to “pallet sleds,” as recited in the preambles of each of the claims. "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." MPEP 2111.02. Here the entire specification is directed toward a pallet sled, including the Background, Summary, and Detailed Description. The Background describes “direct store delivery” (DSD) systems that allow a driver to transport a loaded pallet directly from the trailer to inside the store.”
The preamble to the claims recites “pallet sled”. The term “pallet sled” is not a technical term well-defined or even known in the art. A simple google search of the term “pallet sled” reveals that the term “pallet sled” is not synonymous with the genre of vehicle disclosed in present Application. Because “pallet sled” is not an art-recognized term, physical structure cannot be read into the term, as those having ordinary skill in the art do not readily know what is encompassed by “pallet sled,” short of the structure specifically pointed out and recited in the claims.  Vehicles such as “pallet jacks”, “pallet jack trucks” and “pallet trucks” are known in the art, however “pallet sleds” are not. 
The claim preamble, when read in the context of the entire claim, does not recite limitations of the claim, and, the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Thus, in accordance with MPEP 2111.02, the claim preamble should not “be construed as if in the balance of the claim.” Appellant points to the disclosure being directed toward a pallet sled, and discussion of “DSD” systems which “allow a driver to transport a loaded pallet directly from the trailer to inside the store”. Such a disclosure does not suggest that the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim.  The claims do allows a driver to transport a loaded pallet directly from the trailer to inside the store. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, the preamble “a pallet sled” merely recites the intended use of a structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  Accordingly, even if “pallet sled” was a term known in the art (which it is not), it is not appropriate to accord patentable weight to this preamble.

Appellant asserts: 
“The Examiner argues that Nordlund discloses a pallet sled as claimed. The Examiner cites Merriam-Webster.com for a definition of “pallet” that says, “a portable platform for handling, storing, or moving materials and packages (as in warehouses, factories, or vehicles).” This means that the pallet is a portable platform for “moving materials and packages ... in ...vehicles” just as it is for moving packages “in warehouses [or] factories,” i.e. the platform can be moved within the vehicle just as it can be moved within the warehouse.
The definition at dictionary.com is similar: “a small, low, portable platform on which goods are placed for storage or moving, as in a warehouse or vehicle.” Again, the portable platform is movable “in a ... vehicle.” This is consistent with the use in the present application, such as the Background (“Pallet sleds can be used to move pallets from a delivery truck into a store.”) 
These comments do not provide any arguments against Nordlund.   Appellant points to various definitions of “pallet”, pointing out that Appellant understands these definitions to imply that a pallet is movable within a vehicle. These arguments are not understood, as these definitions do not suggest that Nordlund fails to teach a pallet sled. A pallet is not even required by the claims. It further appears that Appellant may be incorrectly reading specific structure and capabilities into these definitions. These definitions suggest that pallets are portable platforms. These definitions provide generic information about how pallets are often used. It appears that Appellant is suggesting that because pallets are movable within a vehicle (according to Appellant’s interpretation of these definitions), then Nordlund’s vehicle must movably contain a pallet. This is like suggesting that, if coffee is defined as a beverage made from roasted coffee beans served in a mug, then all mugs must hold coffee (but we know mugs can also hold water, tea, etc.) 
In response to applicant's argument that the references fail to show certain features, it is noted that the features upon which Appellant relies (i.e., pallet transport “in a … vehicle”) are not recited in the rejected claim(s). Further, this argument is based on the pallet definitions; these arguments are not persuasive for at least the reasons discussed above. Additionally, In Applicant’s own disclosure, there is no suggestion that the pallet sled/vehicle of the present invention accommodates pallets which “can be moved within the vehicle just as it can be moved within the warehouse.”
  Appellant’s logic is flawed and irrelevant, as the claims do not require a pallet.  

 
Appellant asserts:  “In contrast, Nordlund discloses a “U-frame vehicle” for transporting containers on the road, not “in a ... vehicle.” “The U-frame wagon is provided with a coupling device for coupling to a trailing unit, which can be the front part of a conventional small lorry.” (Nordlund col. 2, lines 26-29). The Background of Nordlund describes transporting goods on the road by lorry (truck).”
It is noted that Nordlund does not describe what, in particular, defines a “conventional small lorry”. Additionally, the recited portion for Nordlund points to a trailing unit that “can” be part of a conventional small lorry. The above recitation is non-limiting, and in contrast, Nordlund actually suggests that the coupling device is couple-able to vehicles other than “a conventional small lorry”. See also column 4, lines 52-64, from Nordlund which suggests coupling to vehicles other than a lorry:
“At the front end of the transversal beam 4 there is also a coupling device 17 for coupling the U-frame wagon to a suitable trailing vehicle. The coupling is preferably of a rigid type welded to the trailing vehicle but can also be of a detachable type. 
It may also be possible to use couplings of the caravan type for coupling to a common car. 
The trailing device can be the front portion of a conventional lorry. The trailing device may comprise a motor, front wheels which are possible to turn, and a source of hydraulic pressure. Moreover, the trailing device is provided with brake operators connected to the brake devices of the back wheels.”
Appellant also ignores that Nordlund’s pallet sled is independently operable, and requires no trailing vehicle (see column 10, line 66 through column 11, line 9).  Nordlund’s pallet sled does not require any lorry, car, or any other kind of trailing vehicle, as it is independently operable.  
Appellant is incorrectly reading limitation(s) (a lorry) into the combination, and a lorry is not an element relied upon in the combination, nor required as part of Nordlund’s pallet sled. 

Appellant states:
“The Examiner is correct that Nordlund describes the prior patent US 4,122,963 as having “a few drawbacks, such that the loading of the front wheel axis will be too large at driving with small loads or no loads.” (col. 2, lines 509). However, the prior patent still gives context for the Nordlund patent. Nordlund is not replacing a truck trailer with a pallet and pallet sled. The “U-shaped frame” in Nordlund is still “coupled to trailing units . .. [and] will not be limited by how a certain car plant believe that their lorries should be constructed.” (col. 7, lines 57-61). Nordlund also describes “the lorry according to the invention . . .” (col. 10, lines 62-65). The Nordlund platform is 2100 mm by 3600 mm (about 7 ft. by 12 ft.) and supports loads of 2000 kg (about 4410 lbs.). It is still pulled by a small truck.”
Appellant states that the prior art reference US 4,122,963 “still gives context for the Nordlund patent.” US 4,122,963 is discussed only as prior art in Nordlund’s disclosure. 
Appellant references prior art in Nordlund’s background for which there is no indication of any structural incorporation.  It is noted that Appellant relies heavily on US 4,122,963 for providing context, however other prior art described in Nordlund’s background is not addressed by Applicant. It appears that Appellant is conveniently only referencing prior art from the background which appears to show a traditional lorry as a trailing vehicle. Specifically, Nordlund points to “Swedish Patent Specification No. 8104988-4, discloses a U-frame truck”. This reference is published as SE 429629 (B), and a copy of this reference was provided as an attachment with the Advisory on 1/16/2020.   It is noted that each of the prior art references described by Nordlund contain significantly different trailing vehicles. There is no suggestion that any context can be read into Nordlund from either of these references. 
Appellant cites column 7, lines 57-61. This recitation points to couple-ability to trailing units of a variety of different vehicles (“trailing units of different types of different manufacturers”). Accordingly, this recitation describes no specific physical attributes of the trailing unit, and is rather, suggesting the u-shaped wagon’s versatility for coupling to different trailing units. This versatility is also discussed in column 10, line 66 through column 11, line 9, which states: “The U-frame wagon according to the invention operates in principle independent and together with any trailing unit.” 
Applicant also references a platform size for which Norland’s apparatus is intended to be capable of supporting. It is noted that these dimensions and loads are capable of being handled by a variety of different vehicles (such as a forklift), and does not limit Nordlund’s trailing unit to “a small truck”. 
Certainly within the packaging and logistics field, the Nordlund trailer, pulled by a truck, is not a pallet sled and cannot be used as a pallet sled.”
 Appellant’s statement is incorrect, as Nordlund’s pallet sled does not require being “pulled by a truck”. As discussed previously, Nordlund’s pallet sled is not limited to any specific kind of lorry, and can be operated independently or by a small car instead.
 “Pallet” is defined as “a portable platform for handling, storing, or moving materials and packages (as in warehouses, factories, or vehicles)” (www.merriam-webster.com). Nordlund’s pallet is introduced in column 4, line 65 through column 5, line 3, and shown in Fig. 3. Those having ordinary skill in the art would understand that the container for which Nordlund’s vehicle is intended to cooperate with is a pallet.  Accordingly, those having ordinary skill in the art would understand that Norlund’s vehicle is a “pallet sled”, at least by virtue of the ability to cooperate with this pallet.

 “Pallet sled” is a preamble, as is not accorded any patentable weight for the reasons discussed above. Even if weight were to be given to the preamble, “pallet sled” is not a term known in the art, and thus no specific structure and/or capabilities can be read into the term. Nordlund’s vehicle is intended to cooperate with a pallet. 

Appellant asserts: 
“The Nordlund Trailer Could not be Modified to use the Brake of Murphy.
The U-shaped frame of Nordlund is sized to be pulled by a truck and can support loads of over 4,400 lbs. Murphy discloses a hand brake on a wheelchair”.
“A wheelchair hand brake is not going to have any effect on a trailer carrying 4400 lbs. More importantly, one of skill in the art of truck trailers capable of hauling 4400 lbs. is not going to look at a wheelchair hand brake to figure out how to provide braking to the trailer.
Therefore: 1) It would not be obvious to modify Nordlund to include the handbrake of Murphy because the modification would not work for its intended purpose; and 2) Murphy and Nordlund are in non-analogous fields (wheelchairs and trailers to be pulled by trucks). For these reasons, claims 1 and 3-12 are not obvious over Nordlund and Murphy.”
Appellant’s arguments assert that the brake from Murphy could not be used with Norlund’s vehicle (pointing to a load of 4400lbs). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Those having ordinary skill in the art would understand that the combination requires the brake being installed and operational on the pallet sled from Nordlund. The combination does not suggest the brake from Murphy can be readily bodily incorporated by simply be pulling the brake off of a wheelchair and installing it on Nordlund’s pallet sled.  Rather, this modification includes various considerations such as the dimensions of the wheel to be braked, and providing sufficient braking force, etc. Further, modifications are invited by Murphy; see column 2, lines 37-55. In the combination, the brake from Murphy would be effective for its intended purpose, and would be effective in braking the palled sled from Nordlund. 

In response to applicant's argument that Murphy is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Murphy is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, since Murphy relates to the braking of vehicle wheels (using a mechanism to engage the rolling surface of the tire for braking). 

In response to Appellant’s arguments regarding claims 13-18:
Appellant asserts:
“The Examiner admits that Nordlund does not disclose “the base includes handles, the pallet sled further including a brake handle mounted adjacent one of the handles.” In essence, the Examiner proposes that it would be obvious to add handles to a trailer capable of hauling 4400 lbs. According to Nordlund, moving the loaded trailer requires a small truck. It’s not going to be moved by someone pushing on the handles, just like it’s not going to be stopped by someone operating a hand brake designed for a wheel chair.
It would not be obvious to add handles to the truck trailer of Nordlund. Therefore, claims 13-18 are independently patentable.”


Additionally, Nordlund refers to an optional trailing vehicle as “a satellite lorry” (column 1, lines 42-54; column 11, lines 7-9) and a “conventional small lorry” (column 2, lines 28-29). Those having ordinary skill in the art would not readily understand a “satellite lorry” or “conventional small lorry” is simply a “truck”, as Appellant repeatedly states.  Nordlund does not explain what physical attributes make up a “satellite lorry”, a “conventional small lorry” or even a “conventional lorry”.  Lorries come in many varieties, with variations in shape, size, hauling capacity, etc. To simply replace “satellite lorry” or “conventional small lorry” with “truck” for the sake of arguments lacks nuance and precision.  Appellant has made a leap in repeatedly using the term “truck” when a “truck” is not referenced at all with regard to Nordlund’s vehicle. 

In summary, Appellant has inappropriately read limitations into both the claims and the combination.
Appellant’s arguments that Nordlund does not disclose a “pallet sled” are not persuasive at least because “pallet sled” is not a term known in the art, and thus it would be inappropriate to read any structure into the term, and also because “pallet sled” is recited as the claims’ preamble, 
Appellant argues that Nordlund does not read on the claims because Nordlund’s pallet sled requires being pulled by a small truck. The presence (or absence) of a truck has no impact as to whether Nordlund teaches a pallet sled, because “pallet sled” is a term undefined in the art, and “pallet sled” forms the claims’ preambles.  Further, a truck was never relied upon in the rejection(s), and Nordlund does not require a truck. 
Appellant argues that the Nordlund trailer could not be modified to use the brake of Murphy. Those having ordinary skill in the art would readily understand how to modify Nordlund according to teachings from Murphy to establish a combination that is usable and operable for its intended purpose. Murphy does not present non-analogous art. 
Finally, Appellant suggests that it would be unobvious to provide handles to the combination due to the hauling capacity disclosed by Nordlund. Handles are known in the art for use in vehicles capable of hauling loads in excess of those disclosed by Nordlund, and thus Appellant’s assertion is both baseless and false.  

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other 
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/EMMA K FRICK/            Primary Examiner, Art Unit 3618                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WENDY R GARBER/            Director, 3600                                                                                                                                                                                            Conferees:
/JAMES A SHRIVER II/            Supervisory Patent Examiner, Art Unit 3618                                                                                                                                                                                            
/JACOB D KNUTSON/
Primary Examiner, Art Unit 3611

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.